Citation Nr: 0123898	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  99-00 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a seizure disorder, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran had active duty service from January 1995 to 
August 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied service connection for 
a seizure disorder, to include as due to an undiagnosed 
illness.

Q Board decision in May 2000 denied service connection for a 
seizure disorder, including as due to an undiagnosed illness.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (hereinafter the Court).  In 
March 2001, the Court granted the VA Secretary's unopposed 
motion to vacate the Board's decision and remanded the appeal 
for readjudication under the provisions of the Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

August 1995 service medical records reflect that the veteran 
exhibited bizarre behavior which led to his admission for 
observation with a diagnosis of psychosis.  Both post-service 
VA and private medical records indicate that the veteran may 
have a psychiatric disorder.  The veteran has also submitted 
information which reveals he was being treated for bipolar 
affective disorder in 1999.  The Board finds that an inferred 
claim for service connection for an acquired psychiatric 
disorder is raised by the record.  EF v. Derwinski, 1 Vet. 
App. 324 (1991); Myers v. Derwinski, 1 Vet. App. 127 (1991).  
This matter is referred to the RO for appropriate action.  
Id.


REMAND

In the March 2001 Appellee's Unopposed Motion for Remand and 
Stay Proceedings, the Secretary asserted a remand was 
required due to the Court's decision in Holliday v. Principi, 
14 Vet. App. 280 (2001).  During the pendency of the 
veteran's appeal, the President signed the "Veterans Claims 
Assistance Act of 2000," Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  In Holliday the Court stated 
the issue of whether the Secretary's development of the case 
met the new statutory requirements regarding notice to 
claimants of required information and evidence and the duty 
to assist claimants is an issue that must first be addressed 
by the Board.  

VA published final regulations implementing VCAA at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  The effective date of the 
regulation was November 9, 2000.  The regulation includes new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act, codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107.  In view of the 
Court order, it is the Board's judgment that the RO must 
review the claims file and ensure that all notification and 
development action required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new notification 
requirements and development procedures contained in sections 
3 and 4 of the Act, codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107, are fully complied with and satisfied.  
See also 66 Fed. Reg. 45620 (2001), codified at 38 C.F.R. 
§ 3.159.

The record also shows that, in March 2000, the veteran 
contacted the Board by telephone.  He said he had filed for 
Social Security Administration (SSA) benefits.  He was 
advised to obtain copies of his Social Security records 
including any medical records and send them to the Board.  
The claims folder does not include any records from SSA.  
Those records must be obtained and associated with the claims 
folder.  Id; 38 C.F.R. §§ 3.103, 3.159 (2000); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  






Accordingly, this case is REMANDED for the following action:  

1.  The RO should contact the veteran and 
ask him to identify any VA or nonVA 
medical records relating to the 
evaluation or treatment for a seizure 
disorder since service.  After obtaining 
the necessary releases, the RO should 
obtain any records that are not already 
in the claims folder.  38 C.F.R. § 3.159.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107, 
and 66 Fed. Reg. 45,620 (Aug. 29, 2001), 
to be codified at 38 C.F.R. § 3.159, are 
fully complied with and satisfied.  

4.  The RO should obtain from the Social 
Security Administration (SSA) a copy of 
any disability determination it has made 
for the veteran and copies of any records 
upon which any such determination was 
based, including all pertinent medical 
records.  All records that are obtained 
should be associated with the veteran's 
claims folder. 

If the benefit sought on appeal remains denied, the appellant 
and his representative should be provided a supplemental 
statement of the case and an appropriate period of time for 
response.  



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


